Citation Nr: 0007052	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to rating higher than 40 percent for a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for a low 
back disability; the veteran appealed for a higher rating.  
In February 1998, the Board remanded the case to the RO for 
further evidentiary development.  In a July 1999 decision, 
the RO granted a 40 percent rating for the low back 
disability.  The case was subsequently returned to the Board.


FINDING OF FACT

The veteran's service-connected low back disability 
(lumbosacral disc disease, status post L5-S1 diskectomy) is 
currently productive of no more than severe limitation of 
motion of the low back, severe lumbosacral strain, and severe 
intervertebral disc syndrome; the veteran does not have 
pronounced intervertebral disc syndrome of the low back.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1991 to March 1994.  A review of his service medical records 
shows that he was treated for low back pain.

A private medical record from Dr. C. B. McNevin dated in 
January 1995 shows that he treated the veteran for a lumbar 
sprain/strain in the region of L4 and L5 in December 1994.  
He said the veteran made a good recovery and no permanent 
disability was noted.

At a January 1995 VA examination, the veteran complained of 
constant low back pain which increased with activity or 
prolonged standing; he said he had approximately four 
episodes of low back pain requiring bed rest in the past 
year.  He denied radiation of pain, and said he was presently 
asymptomatic.  On examination, there was forward flexion to 
80 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 35 degrees, and left and right rotation to 
35 degrees.  The veteran reported pain with flexion of the 
low back.  An X-ray study of the lumbosacral spine was 
normal.  A low back disability was not diagnosed.

Private medical records dated in 1996 from H. P. Tutt, M.D., 
reflect that in February 1996 he evaluated the veteran for 
complaints of back and right leg pain.  On examination, there 
was moderately severe restriction of forward flexion, which 
produced back and right posterior thigh pain.  He was able to 
walk on his toes and heels, but seemed to have a little 
trouble with right full weight bearing in plantar flexion.  
Lateral flexion of the back was well performed, straight leg 
raising was positive at 70 degrees on the left, and at 60 
degrees on the right.  There was mild to moderately positive 
right Lasegue sign, and there was no definite weakness in the 
lower limbs when the veteran was tested while lying down.  
There were no sensory deficits.  A magnetic resonance imaging 
study (MRI) showed degenerative signal changes at L5-S1 with 
a moderately large protrusion centrally and toward the right 
at this level.  The diagnosis was L5-S1 disc herniation with 
right S1 radiculopathy; surgery was recommended.  

In February 1996, the veteran underwent a right L5-S1 
diskectomy with decompression of the cauda equina and right 
S1 nerve root.  A March 1996 follow-up treatment note shows 
that the veteran was doing quite well postoperatively, and 
his right leg pain had been relieved.  He reported morning 
back soreness and stiffness.  On examination, his incision 
was clean and well-healed, the back muscles were supple, 
there was mild to moderate restriction of forward flexion, 
and straight leg raising was positive at 75 degrees 
bilaterally.  There was no focal weakness in the lower limbs, 
knee and ankle jerks were normal, and there were no sensory 
deficits.  The diagnostic impression was status postoperative 
L5-S1 diskectomy, doing well.  A subsequent March 1996 
treatment note shows that the veteran reported intermittent 
numbness on the outer aspect of his right lateral thigh when 
sitting.  Dr. Tutt diagnosed meralgia paresthesia, which he 
said would pass, and said the veteran's neurological 
examination was normal.

At a March 1996 VA orthopedic examination, the veteran 
reported that he had an L5-S1 laminectomy and excision of a 
herniated nucleus pulposus in February 1996, and complained 
of pain and numbness in the legs along the lateral thigh and 
buttock.  He denied bowel or bladder symptoms.  He said his 
pain was worse with twisting and leaning forward, and he only 
obtained relief by lying in a supine position with his legs 
flexed.  On examination, the veteran walked with a rather 
rigid gait in his back, but had no fixed deformities.  His 
back musculature was well within normal limits, and he had 
good tone and no paraspinous muscle trigger points.  Range of 
motion was as follows:  forward flexion to 40 degrees, 
backward extension to 10 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 25 degrees, left rotation 
to 10 degrees, and right rotation to 15 degrees.  There was 
objective evidence of pain on motion, with facial grimacing 
and slow motion completing the movements.  Straight leg 
raising tests were negative bilaterally.  Reflexes were 2/4 
in the Achilles and patellar tendons.  On the right side, the 
hamstrings, including the extensor hallucis longus (EHL) and 
the extensor digitorum longus, were 4/5 in strength, and 
there was full strength of the quadriceps abductors and 
adductors, and the peroneals.  There was full strength in all 
muscles of the left lower extremity.  An X-ray study was 
consistent with post-operative laminectomy changes and disc 
space narrowing between L5-S1.  The examiner opined that the 
current low back disability was related to service.

At a June 1996 RO hearing, the veteran testified that he 
injured his low back during service, and had underwent back 
surgery in February 1996.  He said he had constant back 
problems, including back pain which radiated down his right 
leg, and took pain medication for this condition.  He also 
reported numbness in his right leg.

In an April 1997 decision, the RO granted service connection 
for a low back disability, effective with the veteran's 
release from active duty in March 1994.  A 10 percent rating 
was assigned effective from March 1994; a temporary total 
convalescent rating (38 C.F.R. § 4.30) was assigned, based on 
low back surgery, from February through May 1996, and a 20 
percent rating was assigned from June 1996 for status post 
diskectomy at L5-S1.

By a statement dated in August 1997, the veteran indicated he 
disagreed with that portion of the RO's decision which 
assigned a 20 percent rating for his low back condition after 
the expiration of the temporary total convalescent rating.  
He asserted that a higher rating should be assigned for his 
low back disability due to his pain and its effect on his 
ability to work.  By a statement dated in October 1997, the 
veteran reiterated many of his assertions.  He said he was 
only able to forward flex his back to the point where he 
placed his hands on his knees, and said that if he tried to 
flex any further, the pain was too great to do so.  He 
reported pain, numbness, and spasm radiating from his low 
back down his right leg.  He said these symptoms ranged from 
moderate to severe and he had little intermittent relief.  He 
related that after his back surgery, he had to change to a 
more sedentary job because of his back condition.  He said a 
VA doctor told him the only possible treatments were physical 
therapy or pain clinic visits.

In February 1998, the Board remanded the case to the RO for a 
VA examination and in order to obtain ongoing medical 
records.
 
By a letter to the veteran dated in March 1998, the RO 
requested that he provide authorizations for release of 
information regarding any private medical treatment he 
received for his service-connected low back disability since 
March 1996.  A similar letter was mailed to the veteran in 
January 1999.  The veteran did not respond to these letters.

At an April 1999 VA orthopedic examination, the veteran 
reported that he was doing fine for about two months after 
his back surgery, and then went back to work and had 
worsening of his lumbar pain, which radiated down his leg.  
He stated that he had no improvements from his back surgery.  
He denied bladder problems and said he had mild constipation.  
He said sitting was worse, and he could only stand for forty-
five minutes.  He was able to sleep at night but he was 
sometimes had to flex his knees to relieve his discomfort.  
He said he never had periods when he had full relief of pain, 
and complained of slight weakness in his foot.  He said he 
took pain medication, and did not use a cane, crutch, or 
brace.  On examination, range of motion was as follows:  
forward flexion to 40 degrees, backward extension to 20 
degrees, axial rotation to 25 degrees bilaterally, and 
lateral deviation to 30 degrees bilaterally.  He was tender 
over the lumbar spine.  Straight leg raising was positive on 
the right.  There was full strength of the hip flexors, knee 
flexors, knee extensors, and dorsiflexion of the ankles 
bilaterally.  There was full strength in plantar flexion of 
the left ankle, and on the right such flexion was 4/5.  There 
was full strength of the EHL muscles.  Sensation was intact.  
Dorsalis pedis pulses were 2+.  An X-ray study showed a 
laminectomy for the L5-S1 region.  An MRI showed moderate 
protrusion of the L5-S1 disc with scar tissue and possible 
herniated fragments in the canal.  The diagnostic impression 
was status post herniated disc secondary to in-service 
injuries.  The examiner opined that the veteran's limitations 
were on the order of 25 percent and the pathology was 
corroborated by his MRI and X-ray studies.  In a June 1999 
addendum, the examiner stated that the veteran's pain limited 
his motion, and that many of the veteran's problems with 
motion were due to his pain.

At an April 1999 VA neurological examination, the veteran 
complained of a burning dysesthesia over the anterior surface 
of the thigh which was somewhat reminiscent of neuralgia 
paresthetica.  He reported numbness over the lateral aspect 
of the right calf.  Such complaints were episodic and 
transient, and between these periods he felt normal.  He 
reported a sensation of the nerves "locking up in my leg," 
by which he apparently meant a sense of subjective give-way 
weakness in the knee or hip.  He stated that this sensation 
was transient.  He denied change in his bowel or bladder 
habit.  He stated that his pain was exacerbated by sitting or 
standing for protracted periods, and felt his pain was 
relieved by sitting or resting in appropriate postures.  The 
veteran currently complained of episodic pain in the right 
flank, right hip, right anterior thigh, right lateral calf 
and numbness over the right lateral foot.  On examination, 
the veteran rose gracefully from a chair and walked to the 
examining room favoring his right leg.  The examiner stated 
that a motor examination revealed normal motor bulk, tone, 
and strength throughout.  There were no fasciculations, 
tremors, dyskinesias, myotonias, or other adventitious 
movements.  A sensory examination was normal with the 
following exceptions:  there was mild hypesthesia to pin 
prick, light touch and temperature over the lateral side of 
the right foot extending to the lateral ankle posterior to 
the malleolus.  Patellar response was approximately equal on 
the right and the left, and Achilles response was diminished 
on the right.  Both toes were downgoing on plantar 
stimulation.  There were no pathologic reflexes.  The 
veteran's stance was stable, there was no Romberg, and he 
could stand and hop on one foot.  He could toe walk, tandem 
walk, and heel walk without significant difficulty.  The 
examiner stated that on retesting there might be a slight 
weakness on dorsiflexion but such could not be reliably 
reproduced.

The examiner opined that the veteran underwent a laminectomy 
and had developed exuberant scar tissue which was now 
entrapping the S1 nerve root.  He noted that the veteran had 
undergone extensive imaging of the lumbosacral spine as well 
as the remainder of the spinal cord, and that none of these 
studies had disclosed a significant problem other than those 
described above.  He stated that the veteran appeared to have 
developed chronic low back pain, and did not appear to have a 
lesion appropriate for surgical correction currently.  The 
diagnosis was chronic low back pain.  The examiner stated 
that the veteran's complaints of hip pain and anterior thigh 
pain were not consistent with his S1 root entrapment and were 
not reasonably attributed to such.  He said that the 
veteran's complaints of numbness over the left side of the 
foot and the left side of the ankle were consistent with the 
root entrapment.  He stated that nothing in the records 
suggested a physiologic or pathologic basis for the hip or 
anterior thigh pain.  He noted that the veteran was 
moderately obese and might suffer from neuralgia paresthetica 
as a result of compression involving the lateral or anterior 
cutaneous nerves of the thigh.  He opined that the veteran 
might have referred pain or might have developed a peripheral 
nerve problem from a cause other than his in-service injury.

In a July 1999 decision, the RO granted a 40 percent rating 
for the service-connected low back disability, now 
characterized as lumbosacral disc disease, status post L5-S1 
diskectomy.  The 40 percent rating was effective in June 
1996, after the expiration of the temporary total 
convalescent rating.


II.  Analysis

The veteran appeals that portion of an initial RO rating 
which assigned a 40 percent rating for his service-connected 
low back disorder, effective after a temporary total 
convalescent rating for low back surgery.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  His claim for a higher rating 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a).  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A higher rating is not in order under the rating criteria 
pertaining to limitation of motion of the lumbar spine 
(38 C.F.R. § 4.71a, Diagnostic Code 5292) or lumbosacral 
strain (38 C.F.R. § 4.71a, Diagnostic Code 5295), as the 
maximum rating under these diagnostic codes (assigned when 
there is severe lumbar spine limitation of motion or severe 
lumbosacral strain) is 40 percent.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The medical evidence (including examination and treatment 
reports dated to 1999) shows the veteran's service-connected 
lumbosacral disc disease, status post L5-S1 diskectomy, 
causes a moderate degree of limitation of motion, recurrent 
low back pain, and slight weakness of flexion of the right 
ankle.  The disability is manifested by no neurological 
deficits other than mild hypesthesia to pin prick, light 
touch, and temperature over the lateral side of the right 
foot extending to the lateral ankle posterior to the 
malleolus.  The disability is also manifested by a diminished 
Achilles response on the right.

While the medical records show, at times, complaints of pain 
in the right lower extremity, there have been very few 
abnormal neurological findings appropriate to the site of a 
diseased disc.  Even assuming worse intervertebral disc 
syndrome during flare-ups, and associated limitation of 
motion, the intervertebral disc syndrome is not shown to be 
more than severe in degree, with recurring attacks and 
intermittent relief, and such supports no more than a 40 
percent rating under Code 5293. 38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97.  The evidence does not show pronounced (60 
percent) intervertebral disc syndrome as described in Code 
5293.  Persistent symptoms as described in this code, with 
little intermittent relief, is not shown by the medical 
evidence.  Thus, a higher rating under this code is not in 
order.

The weight of the evidence shows the veteran's low back 
disability is no more than 40 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 40 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A higher rating for a low back disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

